Citation Nr: 1638829	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability to include emphysema, claimed as due to smoking, Agent Orange, and/or exposure to fumes in service.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this matter in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a lung disability due to his long history of smoking.  He reports that he first began smoking during basic training and continued to smoke during his deployment to the Republic of Vietnam to deal with stress.  He has asserted, "I know that I would never have taken up smoking if I wasn't drafted into the Army."  See VA Form 21-4138, Statement in Support of Claim, received in July 2011; correspondence from the Veteran, received December 2013.

Private medical treatment records document that the Veteran had a 45-year history of smoking one to two packs per day of cigarettes prior to quitting in or around March 2013.  They also reflect that the Veteran has been diagnosed with emphysema and chronic obstructive pulmonary disorder (COPD), and that the disabilities have been medically linked to his history of smoking.

Under 38 C.F.R. § 3.300 (2015), for claims received by VA after June 9, 1998, such as the present claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. § 3.300(b).  According to a General Counsel opinion, VAOGCPREC 6-2003, where secondary service connection for a disability due to smoking is at issue, adjudicators must resolve (1) whether a service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.

In this case, the Veteran has asserted that he began smoking in service to alleviate stress.  The Veteran is competent to report when he began smoking and the reasons for doing so.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran credible in this regard, as nothing in the record impugns the credibility of his statements.  However, as discussed above, the Veteran may not be service-connected for a disability on the basis that the disability is due to or caused by smoking that began during service.  Nevertheless, it is possible for the Veteran to be service connected for the lung disabilities on a secondary basis.  For the Veteran to be service connected on that basis, the record must show that the lung disabilities are due to his history of smoking and that a service-connected disability caused the Veteran to use or increase his use of tobacco products following his separation from active service.  Here, it is unclear from the record whether the Veteran's service-connected disabilities, to include posttraumatic stress disorder (PTSD), caused him to continue to use or increase his use of tobacco after his separation from active service.  In that regard, the Board notes that a November 2015 VA respiratory conditions examination does not include sufficient evidence to make such a determination.  Accordingly, the Board finds that the case must be remanded so that the Veteran may be provided another VA examination to determine whether the Veteran's tobacco-related lung disabilities may be service connected under the framework set forth in VAOGCPREC 6-2003.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination that will provide the information requested below.  The record, including a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner should ascertain from the Veteran a detailed history as to his use of tobacco following his separation from active service, specifically to include his reasons for continued tobacco use.  The examiner must address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that, following his separation from active service, the Veteran's continued to use or increased his use of tobacco products due to his service-connected disabilities, to include PTSD?

b)  If the answer to a) is in the affirmative, is it at least as likely as not (50 percent probability or greater) that the Veteran's continued use or increased use of tobacco products following his separation from active service was a substantial factor in causing the currently diagnosed lung disabilities, to include emphysema and COPD?

c)  If the answers to a) and b) are in the affirmative, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed lung disabilities, to include emphysema and COPD, would not have occurred but for his continued use or increased use of tobacco products following his separation from active service?

A complete rationale must be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




